


110 HR 2359 PCS: SBA Entrepreneurial Development

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 218
		110th CONGRESS
		1st Session
		H. R. 2359
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Received; read the first time
		
		
			June 22, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To reauthorize programs to assist small
		  business concerns, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SBA Entrepreneurial Development
			 Programs Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Revisions to Small Business Development
				Centers
					Sec. 101. Small Business Development Centers operational
				changes.
					Title II—Grant initiatives
					Sec. 201. Capital Access Initiative.
					Sec. 202. Disaster Recovery Program.
					Sec. 203. Innovation and Competitiveness Services to
				Manufacturers Initiative.
					Sec. 204. Mature Entrepreneurs Assistance Program.
					Sec. 205. Small Business Sustainability Initiative.
					Sec. 206. Grants to small business development centers to
				provide assistance in securing affordable health insurance.
					Sec. 207. National regulatory assistance.
					Sec. 208. Report.
					Title III—SCORE
					Sec. 301. Repeal of Active Corporation of
				Executives.
					Sec. 302. Increasing the proportion of SCORE volunteers from
				socially and economically disadvantaged backgrounds.
					Sec. 303. Benchmark reporting.
				
			IRevisions to Small
			 Business Development Centers
			101.Small Business
			 Development Centers operational changes
				(a)Accreditation
			 requirementSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended—
					(1)in the proviso, by
			 inserting before institution the following:
			 accredited;
					(2)in the sentence
			 beginning The Administration shall, by inserting before
			 institutions the following: accredited;
			 and
					(3)by adding at the
			 end the following new sentence: As used in this paragraph, the term
			 accredited institution of higher education means an institution
			 that is accredited as described in section 101(a)(5) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1001(a)(5)).
					(b)Program
			 negotiationsSection 21(a)(3) of the Small Business Act (15
			 U.S.C. 648(a)(3)) is amended, in the matter before subparagraph (A), by
			 inserting before agreed the following:
			 mutually.
				(c)Contract
			 negotiationsSection 21(a)(3)(A) of the Small Business Act (15
			 U.S.C. 648(a)(3)(A)) is amended by inserting after uniform
			 negotiated the following: mutually agreed to.
				(d)No SBA
			 interference in SBDC hiringSection 21(c)(2)(A) of that Act (15
			 U.S.C. 648(c)(2)(A)) is amended by inserting after full-time
			 staff the following: , the hiring of which is carried out by the
			 center without interference from, and without influence by, any officer or
			 employee of the Administration,.
				(e)Content of
			 consultations covered by privacy requirementsSection 21(a)(7)(A)
			 of that Act (15
			 U.S.C. 648(a)(7)(A)) is amended by inserting after under
			 this section the following: , or the content of any consultation
			 with such an individual or small business concern,.
				(f)Repeal of
			 authority To use authorized amounts for administrative
			 expensesSection 21(a)(4)(C)(v) of that Act (15 U.S.C.
			 648(a)(4)(C)(v)) is amended by amending subclause (I) to read as
			 follows:
					
						(I)In
				generalOf the amounts made available in any fiscal year to carry
				out this section, not more than $500,000 may be used by the Administration to
				pay expenses enumerated in subparagraphs (B) through (D) of section
				20(a)(1).
						.
				(g)No cap on
			 non-matching portability grants in the event of a
			 disasterSection 21(a)(4)(C)(viii) of that Act (15 U.S.C.
			 648(a)(4)(C)(viii)) is amended by adding at the end the following:
			 However, in the event of a disaster, the dollar limitation in the
			 preceding sentence does not apply..
				(h)Definition of
			 SBDCSection 21(a) of that Act (15 U.S.C. 648(a)) is amended by
			 adding at the end the following:
					
						(8)DefinitionFor the purposes of this section, a Small
				Business Development Center is—
							(A)the entity selected by the
				Administrator to receive funds pursuant to the funding formula set forth in
				paragraph (4); or
							(B)the site at which the services
				specified by this section are
				delivered.
							.
				(i)Limitation on
			 distribution to SBDCsSection 21(b) of that Act (15 U.S.C.
			 648(b)) is amended by adding at the end the following:
					
						(4)Limitation on distribution to Small
				Business Development Centers
							(A)In generalExcept as provided in this paragraph, the
				Administrator shall not distribute funds to a Small Business Development Center
				if the State in which the Small Business Development Center is located is
				served by more than one Small Business Development Center. For purposes of this
				limitation, the term Small Business Development Center shall have the meaning
				set forth in subsection (a)(8).
							(B)Unavailability
				exceptionThe Administrator may distribute funds to two Small
				Business Development Centers, as that term is defined in subsection (a)(8)(A),
				if no applicant has applied to serve the entire State. Except as provided in
				subparagraph (C), the Administrator is prohibited from distributing funds to
				more than two Small Business Development Centers.
							(C)Grandfather clauseThe
				limitations in this paragraph shall not apply for any State in which more than
				one Small Business Development Center received funding prior to January 1,
				2007.
							.
				(j)Reporting of
			 broadband service purchasesSection 21(c) of that Act (15 U.S.C.
			 648(c)) is amended by adding at the end the following:
					
						(9)Reporting of
				broadband service purchases
							(A)In
				generalPursuant to policies adopted by the Administrator, Small
				Business Development Centers shall report information to the Administrator by
				nine-digit zip code—
								(i)whether the
				individual seeking counseling purchases broadband service at the address
				reported to the Small Business Development Center;
								(ii)if the reported
				address is different than the business address, whether broadband service is
				purchased at the business address; and
								(iii)if broadband
				service is not purchased at the addresses set forth in clauses (i) and
				(ii).
								(B)ReportingThe
				Administrator shall aggregate data by nine-digit zip code reporting such
				information to the Federal Communications Commission and the National
				Telecommunication and Information
				Administration.
							.
				IIGrant
			 initiatives
			201.Capital Access
			 InitiativeSection 21 of the
			 Small Business Act (15 U.S.C. 648) is amended by adding
			 at the end the following:
				
					(n)Capital Access
				Initiative
						(1)In
				generalA lead Small Business
				Development Center may apply for an additional grant to carry out a capital
				access initiative program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)provide capital
				education by creating a model template to assist individuals in preparing for a
				broad range of capital offerings;
							(B)assess company
				potential by conducting company assessments, which shall include, at a minimum,
				risk analysis and mapping of best capital opportunities;
							(C)prepare
				individuals to request capital by advising on the various aspects of such a
				request, including the business plan, the financials, the projections, the
				presentation, and the approach;
							(D)provide education
				on the rules of access engagement, organizations involved and available, and
				approaches that maximize successful requests; and
							(E)deliver ongoing
				assistance once capital is secured.
							(3)SupportIn
				carrying out this subsection, the Administrator shall obtain support from
				national associations and from organizations such as regional development
				groups and angel groups founded by Small Business Development
				Centers.
						(4)Minimum
				amountEach grant under this
				subsection shall be for at least $100,000.
						(5)Maximum
				amountNo applicant may receive more than $300,000 in grants
				under this subsection in a fiscal year.
						(6)FundingSubject
				to amounts approved in advance in appropriations Acts and separate from amounts
				approved to carry out section 21(a)(1), the Administrator may make grants or
				enter into cooperative agreements to carry out this
				subsection.
						.
			202.Disaster
			 Recovery ProgramSection 21 of
			 the Small Business Act (15 U.S.C. 648), as amended by this
			 Act, is further amended by adding at the end the following:
				
					(o)Disaster Recovery
				Program
						(1)In
				generalA lead Small Business
				Development Center may apply for an additional grant to carry out a disaster
				recovery program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)serve, in
				partnership with the Administration’s disaster center response teams, as a
				locally based resource for first responders by—
								(i)rotating personnel
				into a disaster area for immediate response on the ground, processing
				applications, developing an evaluating recovery business models, and
				distributing accurate information; and
								(ii)providing
				continued interaction, over time, with businesses that are recovering from a
				disaster;
								(B)participate in
				ongoing national disaster training;
							(C)develop specific
				State-level disaster response plans; and
							(D)form a network
				with other Centers to serve as a platform for sharing disaster expertise,
				training, and human resources.
							(3)Minimum
				amountEach grant under this
				subsection shall be for at least $50,000.
						(4)FundingSubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out section
				21(a)(1), the Administrator may make grants or enter into cooperative
				agreements to carry out this
				subsection.
						.
			203.Innovation and
			 Competitiveness Services to Manufacturers InitiativeSection 21 of the Small Business Act (15
			 U.S.C. 648), as amended by this Act, is amended by adding at the end the
			 following:
				
					(p)Innovation and
				Competitiveness Services to Manufacturers Initiative
						(1)In
				generalA lead Small Business
				Development Center may apply for an additional grant to carry out an innovation
				and competitiveness services to manufacturers initiative program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)participate in
				national training institutes to provide training to all programs of the Center
				to assist those programs to qualify for technology accreditation
				designation;
							(B)develop,
				disseminate, and regularly update best practices toolkits that
				include best practices for resources, training programs, consultative
				approaches, and support services;
							(C)recruit and engage
				significant local assets and resources (such as colleges, universities,
				economic development organizations, and trade associations) in each
				State;
							(D)launch nationally
				a locally based but common themed marketing program, targeted at small
				manufacturers;
							(E)undertake
				aggressive outreach to increase the levels of innovation and competitiveness,
				focusing on business advisement and training for manufacturers;
							(F)provide ongoing
				professional development to personnel of the Center and of other resource
				partners; and
							(G)develop and report
				performance, using common evaluation metrics and outcome measurements.
							(3)Minimum
				amountEach grant under this
				subsection shall be for at least $150,000.
						(4)Maximum
				amountA grant under this subsection may not exceed
				$500,000.
						(5)FundingSubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out section
				21(a)(1), the Administrator may make grants or enter into cooperative
				agreements to carry out this
				subsection.
						.
			204.Mature
			 Entrepreneurs Assistance ProgramSection 21 of the Small Business Act (15
			 U.S.C. 648), as amended by this Act, is amended by adding at the end the
			 following:
				
					(q)Mature
				Entrepreneurs Assistance Program
						(1)In
				generalA lead Small Business
				Development Center may apply for an additional grant to carry out a mature
				entrepreneurs assistance program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)provide advisors
				and training resources to assist business owners in recognizing and developing
				transition plans, including by—
								(i)providing training
				and educational screening processes on the potential benefits and hazards of
				self-employment; and
								(ii)developing
				courses, consulting processes, and highly targeted resource materials, and
				deploying them throughout the Small Business Development Center network;
								(B)link business
				owners with additional resource service providers to prepare businesses for
				transition, including by increasing partnership opportunities, particularly
				with the Service Corps of Retired Executives (SCORE);
							(C)identify business
				opportunities for those interested in acquiring businesses;
							(D)help individuals
				identify and acquire financing for acquisition; and
							(E)provide continuing
				support once transition has occurred.
							(3)Minimum
				amountEach grant under this
				subsection shall be for at least $175,000.
						(4)Maximum
				amountA grant under this subsection may not exceed
				$350,000.
						(5)FundingSubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out section
				21(a)(1), the Administrator may make grants or enter into cooperative
				agreements to carry out this
				subsection.
						.
			205.Small Business
			 Sustainability InitiativeSection 21 of the Small Business Act (15
			 U.S.C. 648), as amended by this Act, is amended by adding at the end the
			 following:
				
					(r)Small Business
				Sustainability Initiative
						(1)In
				generalA lead Small Business
				Development Center may apply for an additional grant to carry out a small
				business sustainability initiative program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)provide necessary
				support to smaller and medium-sized businesses to—
								(i)evaluate energy
				efficiency and green building opportunities;
								(ii)understand the
				cost benefits of energy efficiency and green building opportunities;
								(iii)secure financing
				to achieve energy efficiency or to construct green buildings; and
								(iv)empower
				management to implement energy efficiency projects;
								(B)assist
				entrepreneurs with clean technology development and technology
				commercialization through—
								(i)technology
				assessment;
								(ii)intellectual
				property;
								(iii)Small Business
				Innovation Research submissions;
								(iv)strategic
				alliances;
								(v)business model
				development; and
								(vi)preparation for
				investors; and
								(C)help small
				business improve environmental performance by shifting to less hazardous
				materials and reducing waste and emissions at the source, including by
				providing assistance for businesses to adapt the materials they use, the
				processes they operate, and the products and services they produce.
							(3)Minimum
				amountEach grant under this
				subsection shall be for at least $150,000.
						(4)Maximum
				amountA grant under this subsection may not exceed
				$300,000.
						(5)FundingSubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out section
				21(a)(1), the Administrator may make grants or enter into cooperative
				agreements to carry out this
				subsection.
						.
			206.Grants to small
			 business development centers to provide assistance in securing affordable
			 health insurance
				(a)Grant
			 authorityThe Administrator of the Small Business Administration
			 (hereafter in this section referred to as the Administrator) may award a grant
			 under this section to a lead small business development center (as described
			 under section 21 of the Small Business Act (15 U.S.C. 648)).
				(b)Use of
			 fundsA recipient of a grant
			 under this section shall use the grant only for the purpose of providing to the
			 owner of a small business concern assistance in identifying and securing
			 affordable health insurance for their business and employees. A recipient of
			 such a grant shall identify Federal, State, and local initiatives designed to
			 assist small businesses and provide such education information to small
			 business concerns seeking assistance on obtaining health insurance. A recipient
			 of such a grant shall also work with health insurance providers in the area to
			 identify premiums charged on health insurance for small business. A recipient
			 of such a grant shall also attempt to negotiate lower health insurance premiums
			 for small business concerns that seek the assistance of the recipient.
				(c)Minimum grant
			 amountA grant under this section may not be in an amount less
			 than $200,000.
				(d)ApplicationEach
			 applicant for a grant under this section shall submit to the Administrator an
			 application in such form as the Administrator may require. The application
			 shall include information regarding the applicant’s goals and objectives for
			 helping address entrepreneur’s concerns with health insurance costs.
				(e)Report to
			 AdministratorAs a condition of receiving a grant under this
			 section, the Administrator shall require the recipient of a grant to submit to
			 the Administrator, not later than 18 months after the date on which the grant
			 is received, a report describing how the grant funds were used.
				(f)Cooperative
			 agreements and contractsThe Administrator may enter into a
			 cooperative agreement or contract with the recipient of a grant under this
			 section to provide additional assistance that furthers the purposes of this
			 section.
				(g)Applicability of
			 grant requirementsAn applicant for a grant under this section
			 shall comply with all of the requirements applicable to a grantee under section
			 21 of the Small Business Act, except that the matching funds requirements of
			 such section shall not apply.
				(h)Evaluation of
			 programNot later than March 31, 2009, the Administrator shall
			 submit to Congress a report that contains an evaluation of the grant program
			 under this section.
				(i)FundingSubject to amounts approved in advance in
			 appropriations Acts and separate from amounts approved to carry out section
			 21(a)(1), the Administrator may make grants or enter into cooperative
			 agreements to carry out this subsection.
				207.National
			 regulatory assistanceThe
			 Small Business Act is amended by inserting after section 21 (15 U.S.C. 648) the
			 following:
				
					21A.Small business
				regulatory assistance
						(a)DefinitionsIn this section, the following definitions
				apply:
							(1)AssociationThe
				term ‘Association’ means the association recognized by the Administrator of the
				Small Business Administration under section 21(a)(3)(A).
							(2)Participating
				small business development centerThe term ‘participating Small
				Business Development Center’ means a Small Business Development Center
				participating in the program.
							(3)ProgramThe
				term ‘program’ means the regulatory assistance program established under this
				section.
							(4)Regulatory
				compliance assistanceThe term ‘regulatory compliance assistance’
				means assistance provided by a Small Business Development Center to a small
				business concern to enable the concern to comply with Federal regulatory
				requirements.
							(5)Small Business
				Development CenterThe term ‘Small Business Development Center’
				means a lead Small Business Development Center described in section 21.
							(6)StateThe
				term ‘State’ means each of the several States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, and American
				Samoa.
							(b)AuthorityIn
				accordance with this section, the Administrator shall establish a program to
				provide regulatory compliance assistance to small business concerns through
				selected Small Business Development Centers, the Association of Small Business
				Development Centers, and Federal compliance partnership programs.
						(c)Small Business
				Development Centers
							(1)In
				generalIn carrying out the program, the Administrator shall
				enter into arrangements with selected Small Business Development Centers under
				which such Centers shall provide—
								(A)access to
				information and resources, including current Federal and State nonpunitive
				compliance and technical assistance programs similar to those established under
				section 507 of the Clean Air Act (42 U.S.C. 7661f);
								(B)training and
				educational activities;
								(C)confidential,
				free-of-charge, one-on-one, in-depth counseling to the owners and operators of
				small business concerns regarding compliance with Federal and State
				regulations, as long as such counseling is not considered to be the practice of
				law in a State in which a Small Business Development Center is located or in
				which such counseling is conducted;
								(D)technical
				assistance;
								(E)referrals to
				experts and other providers of compliance assistance who meet such standards
				for educational, technical, and professional competency as are established by
				the Administrator; and
								(F)access to the
				Internet and training on Internet use, including the use of the Internet
				website established by the Administrator under subsection (d)(1)(C).
								(2)Reports
								(A)In
				generalEach selected Small Business Development Center shall
				transmit to the Administrator a quarterly report that includes—
									(i)a
				summary of the regulatory compliance assistance provided by the center under
				the program; and
									(ii)any data and
				information obtained by the center from a Federal agency regarding regulatory
				compliance that the agency intends to be disseminated to small business
				concerns.
									(B)Electronic
				formEach report required under subparagraph (A) shall be
				transmitted in electronic form.
								(C)Interim
				reportsA participating Small Business Development Center may
				transmit to the Administrator such interim reports as the Center considers
				appropriate.
								(D)Limitation on
				disclosure requirementsThe Administrator shall not require a
				Small Business Development Center to disclose the name or address of any small
				business concern that received or is receiving assistance under the program,
				except that the Administrator shall require such a disclosure if ordered to do
				so by a court in any civil or criminal action.
								(d)Data repository
				and clearinghouse
							(1)In
				generalIn carrying out the program, the Administrator
				shall—
								(A)act as the
				repository of and clearinghouse for data and information submitted by Small
				Business Development Centers;
								(B)submit to the
				President, the Committee on Small Business and Entrepreneurship of the Senate,
				and the Committee on Small Business of the House of Representatives an annual
				report that includes—
									(i)a
				description of the types of assistance provided by participating Small Business
				Development Centers under the program;
									(ii)data regarding
				the number of small business concerns that contacted participating Small
				Business Development Centers regarding assistance under the program;
									(iii)data regarding
				the number of small business concerns assisted by participating Small Business
				Development Centers under the program;
									(iv)data and
				information regarding outreach activities conducted by participating Small
				Business Development Centers under the program, including any activities
				conducted in partnership with Federal agencies;
									(v)data and
				information regarding each case known to the Administrator in which one or more
				Small Business Development Centers offered conflicting advice or information
				regarding compliance with a Federal or State regulation to one or more small
				business concerns;
									(vi)any
				recommendations for improvements in the regulation of small business concerns;
				and
									(vii)a
				list of regulations identified by the Administrator, after consultation with
				the Chief Counsel for Advocacy of the Administration, who shall review such
				list, and the Small Business and Agriculture Regulatory Enforcement Ombudsman,
				as being most burdensome to small business concerns, and recommendations to
				reduce or eliminate the burdens of such regulations; and
									(C)establish an
				Internet website that—
									(i)provides access to
				Federal, State, academic, and industry association Internet websites containing
				industry-specific regulatory compliance information that the Administrator
				deems potentially useful to small businesses attempting to comply with Federal
				regulations; and
									(ii)arranges such
				Internet websites in industry-specific categories.
									(e)Review of
				burdensome regulations and petition for agency review
							(1)Transmission of
				list of regulations to Chief Counsel for AdvocacyThe
				Administrator shall transmit to the Chief Counsel for Advocacy of the
				Administration a copy of the list of regulations submitted under subsection
				(d)(1)(B) as part of the annual report required by that subsection.
							(2)Review of list
				of regulationsThe Chief Counsel for Advocacy shall review the
				list of regulations transmitted under paragraph (1) and identify any regulation
				that—
								(A)is eligible for
				review in accordance with
				section
				610 of title 5, United States Code;
								(B)has a significant
				impact on a substantial number of small business concerns that is substantially
				different from the impact indicated in the final regulatory flexibility
				analysis for that regulation, as published with the final regulation in the
				Federal Register; or
								(C)has a significant
				impact on a substantial number of small business concerns and for which no
				final regulatory flexibility analysis was ever performed.
								(3)Notification and
				agency reviewWith respect to any regulation identified under
				paragraph (2) the Chief Counsel for Advocacy shall—
								(A)notify the
				appropriate Federal rulemaking agency and the Office of Information and
				Regulatory Affairs of the Office of Management of the identification of such
				rule or regulation; and
								(B)request the review
				of such regulation—
									(i)in
				accordance with section 610 of title 5, United States
				Code; or
									(ii)for any impact it
				has on small business concerns.
									(4)Annual
				reportThe Chief Counsel for Advocacy shall publish an annual
				report containing a list of any regulation identified under paragraph (2) and
				the disposition by the appropriate agency.
							(f)Eligibility
							(1)In
				generalA Small Business Development Center shall be eligible to
				receive assistance under the program only if the center is certified under
				section 21(k)(2).
							(2)WaiverWith
				respect to a Small Business Development Center seeking assistance under the
				program, the Administrator may waive the certification requirement set forth in
				paragraph (1) if the Administrator determines that the center is making a good
				faith effort to obtain such certification.
							(g)Selection of
				participating State programs
							(1)Establishment of
				programIn consultation with the Association and giving
				substantial weight to the Association's recommendations, the Administrator
				shall select the Small Business Development Center programs of 2 States from
				each of the following groups of States to participate in the program:
								(A)Group 1: Maine,
				Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode Island.
								(B)Group 2: New York,
				New Jersey, Puerto Rico, and the Virgin Islands.
								(C)Group 3:
				Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
				Delaware.
								(D)Group 4: Georgia,
				Alabama, North Carolina, South Carolina, Mississippi, Florida, Kentucky, and
				Tennessee.
								(E)Group 5: Illinois,
				Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
								(F)Group 6: Texas,
				New Mexico, Arkansas, Oklahoma, and Louisiana.
								(G)Group 7: Missouri,
				Iowa, Nebraska, and Kansas.
								(H)Group 8: Colorado,
				Wyoming, North Dakota, South Dakota, Montana, and Utah.
								(I)Group 9:
				California, Guam, Hawaii, Nevada, and Arizona.
								(J)Group 10:
				Washington, Alaska, Idaho, and Oregon.
								(2)Deadline for
				initial selectionsThe Administrator shall make selections under
				paragraph (1) not later than 60 days after promulgation of regulations under
				subsection (k).
							(3)Additional
				selectionsNot earlier than the date 3 years after the date of
				the enactment of this paragraph, the Administrator may select Small Business
				Development Center programs of States in addition to those selected under
				paragraph (1). The Administrator shall consider the effect on the programs
				selected under paragraph (1) before selecting additional programs under this
				paragraph.
							(4)Coordination to
				avoid duplication with other programsIn selecting programs under
				this subsection, the Administrator shall give a preference to Small Business
				Development Center programs that have a plan for consulting with Federal and
				State agencies to ensure that any assistance provided under this section is not
				duplicated by an existing Federal or State program.
							(h)Matching not
				requiredSubparagraphs (A) and (B) of section 21(a)(4) shall not
				apply to assistance made available under the program.
						(i)Distribution of
				grants
							(1)In
				generalExcept as provided in paragraph (2), each State program
				selected to receive a grant under subsection (g) in a fiscal year shall be
				eligible to receive a grant in an amount not to exceed the product obtained by
				multiplying—
								(A)the amount made
				available for grants under this section for the fiscal year; and
								(B)the ratio that the
				population of the State bears to the population of all the States with programs
				selected to receive grants under subsection (g) for the fiscal year.
								(2)Minimum
				amountThe minimum amount that a State program selected to
				receive a grant under subsection (g) shall be eligible to receive under this
				section for any fiscal year shall be $200,000. The Administrator shall reduce
				the amount described in paragraph (1) as appropriate to carry out the purposes
				of this paragraph and subsection (j)(2).
							(j)Evaluation and
				reportNot later than 3 years after the establishment of the
				program, the Comptroller General of the United States shall conduct an
				evaluation of the program and shall transmit to the Administrator, the
				Committee on Small Business and Entrepreneurship of the Senate, and the
				Committee on Small Business of the House of Representatives a report containing
				the results of the evaluation along with any recommendations as to whether the
				program, with or without modification, should be extended to include the
				participation of all Small Business Development Centers.
						(k)Promulgation of
				regulationsAfter providing
				notice and an opportunity for comment and after consulting with the Association
				(but not later than 180 days after the date of the enactment of this section),
				the Administrator shall promulgate final regulations to carry out this section,
				including regulations that establish—
							(1)priorities for the
				types of assistance to be provided under the program;
							(2)standards relating
				to educational, technical, and support services to be provided by participating
				Small Business Development Centers;
							(3)standards relating
				to any national service delivery and support function to be provided by the
				Association under the program;
							(4)standards relating
				to any work plan that the Administrator may require a participating Small
				Business Development Center to develop; and
							(5)standards relating
				to the educational, technical, and professional competency of any expert or
				other assistance provider to whom a small business concern may be referred for
				compliance assistance under the program.
							(l)FundingSubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out section
				21(a)(1), the Administrator may make grants or enter into cooperative
				agreements to carry out this
				section.
						.
			208.ReportNot later than 18 months after the date of
			 the enactment of this Act, the Administrator of the Small Business
			 Administration shall submit to Congress a report evaluating the effectiveness
			 of the new Small Business Development Center programs added by the amendments
			 made by this title.
			IIISCORE
			301.Repeal of
			 Active Corporation of ExecutivesSection 8(b)(1)(B) of the Small Business Act
			 (15 U.S.C.
			 637(b)(1)(B)) is amended by striking and an Active Corps
			 of Executive (ACE).
			302.Increasing the
			 proportion of SCORE volunteers from socially and economically disadvantaged
			 backgroundsSection 8(b)(1) of
			 the Small Business Act (15 U.S.C. 637(b)(1)) is amended by
			 adding at the end the following:
				
					(H)The Service Corps
				of Retired Executives (SCORE) established under subparagraph (B) shall carry
				out a plan to increase the proportion of mentors who are from socially or
				economically disadvantaged backgrounds. SCORE shall, on an annual basis, report
				to the Administrator on the implementation of this
				subparagraph.
					.
			303.Benchmark
			 reportingSection 8(b)(1) of
			 the Small Business Act (15 U.S.C. 637(b)(1)), as amended by
			 section 202, is further amended by adding at the end the following:
				
					(I)The Service Corps
				of Retired Executives (SCORE) established under subparagraph (B) shall, in
				consultation with the Administrator, establish benchmarks for use in evaluating
				the performance of its activities and the performance of its volunteers. The
				benchmarks shall include benchmarks relating to the demographic characteristics
				and the geographic characteristics of persons assisted by SCORE, benchmarks
				relating to the hours spent mentoring by volunteers, and benchmarks relating to
				the performance of the persons assisted by SCORE. SCORE shall, on an annual
				basis, report to the Administrator on the extent to which the benchmarks
				established under this subparagraph are being
				attained.
					.
			
	
		
			Passed the House of
			 Representatives June 20, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 22, 2007
		Read the second time and placed on the
		  calendar
	
